DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0267255 to Butler et al.
Butler discloses in figures 20 and 29-30, an optical interconnect module for coupling a photonic integrated chip (PIC) to an optical ferrule, the optical interconnect module comprising: 
A coupler (550) for interfacing to the PIC, the coupler comprising at least one guide pin (86); and 
An optical ferrule (510) configured for being removably attached to the coupler, the optical ferrule comprising at least one through hole (48) for receiving the at least one guide pin from the coupler.
As to claim 2, a latching mechanism is disclosed (figure 30). 
As to claim 3, a tensioning member (980) is disclosed. 
As to claim 4, at least two guide pins are disclosed and they are oriented in a plane separate from that of the waveguides (figure 20). 
As to claim 5, no specifics are claimed as to a “visual surface indicator”. In the broadest reasonable interpretation, the latched and secured connector in figure 30 would provide a visual indication.
As to claim 7, no specific structure is claimed to define “attachment points”. The photonic chip at minimum is attached to the substrate (410).
As to claim 8, soldering is disclosed (paragraph 141).
As to claim 9, the support may be metal (paragraph 193).
As to claim 10, the method of manufacturing is not a positive limitation in an apparatus claim. Glass is used in the connector (paragraph 193). 
As to claim 11, lenses are disclosed (paragraph 308). 
As to claim 12, end faces or facets (262) are disclosed. 
As to claim 13, no structure is disclosed for “means for matching … mode fields”. The prior art seeks to connect multiple types of fibers (paragraph 4) and maintaining a mode field would be common practice.
As to claim 14, a 250 micrometer pitch is disclosed (paragraph 5). 
Claims 15-20 are method claims that provide no additional specific steps other than providing the above structure. Should amendments be made to add specific steps, a restriction requirement may be proper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buter in view of US 2020/0049901 to Jian.
Butler discloses the invention as claimed except for the use of polarization maintaining fibers. It is noted that the mere substitution of the types of fibers in a connector or ferrule would be widely known in the art. Applicant’s inventive concept relates to the alignment and securing of a connector to a PIC, not the types of fibers or how they relate to the connectors. At minimum, the types of fibers within are known art substitutions.
Jian discloses such known substitutions in his disclosed structure for a connector (paragraph 155). 
It would have been obvious to one having ordinary skill in the art to substitute the single mode fiber in Butler with any known type of fiber as taught by Jian as a matter of obvious design choice for the intended use of the connector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883